Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The remarks by Applicant filed 11/9/21 are found persuasive.  Absent hindsight reasoning the prior art of record does not teach nor render obvious the specific configuration of the parts, material and shape of the bearing elements.  Specifically the prior art of record does not disclose or render obvious the combination of a tapered roller bearing comprising an inner ring, an outer ring, a plurality of tapered rollers, and a retainer, wherein the inner and outer ring are each made of a carburized steel and have raceways surfaces that have a straight generating line shape, the tapered rollers each being made of high carbon chromium bearing steel and wherein the tapered rollers further include a rolling surface with a straight potion and crowning portions at the ends of the straight portion with the crowning portions having a logarithmic crowning and each roller has a ratio Dr/Dw where Dr is the drop amount of the crowning portion and Dw is the roller diameter that falls within the range of 0.003 to 0.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656